     Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 1 of 67 PageID #:8293



                                      REDACTED PUBLIC VERSION

                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION



VAREX IMAGING CORPORATION                             Case No. 18-cv-6911

                   Plaintiff,



v.                                                    Judge John Robert Blakey


RICHARDSON ELECTRONICS, LTD., ROBERT                  Magistrate Judge Heather K. McShain
KLUGE, DAVID LEE, and JOHN POSTMAN
                                                      JURY TRIAL DEMANDED
                   Defendants.




                  THIRD AMENDED COMPLAINT FOR PATENT INFRINGEMENT
                       AND MISAPPROPRIATION OF TRADE SECRETS

         Plaintiff Varex Imaging Corporation (“Varex”) files this Complaint against

Richardson Electronics, Ltd. (“RELL”), alleging as follows:

                                            THE PARTIES

         1.     Varex is a Delaware corporation with its principal place of business at 1678

South Pioneer Road, Salt Lake City, Utah 84104.

         2.     RELL is a Delaware corporation with its principal place of business at

40W267 Keslinger Road, La Fox, Illinois 60147.

         3.     Robert Kluge (“Kluge”) is an individual residing at 12 Wanderwood Way,

Sandy, Utah 84092.

         4.     David Lee (“Lee”) is an individual residing at 2756 East Palma Way, Salt

Lake City, Utah 84121.
  Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 2 of 67 PageID #:8294




       5.     John Postman (“Postman”) is an individual residing at 744 Coal Creek Circle,

Sandy, Utah 84094.

                                  JURISDICTION AND VENUE

       6.     This Court has jurisdiction over this controversy pursuant to 28 U.S.C.

§§ 1331, 1338, 1367, and 1836(c) because this Court has original jurisdiction over Varex’s

causes of action under the Patent Act, 35 U.S.C. § 101 et seq. and the Defend Trade

Secrets Act, 18 U.S.C. § 1836 et sq., and supplemental jurisdiction pursuant to 28 U.S.C.

§ 1367(a) over Varex’s other causes of action arising under state law.

       7.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400(b).

A substantial part of the events giving rise to Varex’s claims occurred in this District,

including RELL’s acts of infringement and the acts of RELL, Kluge, Lee, and Postman

(“Defendants”) constituting misappropriation. RELL’s corporate headquarters in La Fox,

Illinois, and this headquarters is a physical office that serves as the regular and established

place of business of RELL.

       8.     This Court has personal jurisdiction over Defendants. RELL resides in, is at

home in, and regularly and continuously conducts business in this District. Kluge is a

member of RELL’s board of directors (a position that he voluntarily accepted), and personal

jurisdiction accordingly exists over him in Illinois through “[t]he performance of [his] duties

as a director or officer of a corporation [RELL] . . . having its principal place of business

within [Illinois].” 735 ILCS 5/2-209(a)(12); see also Hach Co. v. Hakuto Co., Ltd., 784

F. Supp. 2d 977, 985–87 (N.D. Ill. 2011). Furthermore, Kluge, Lee, and Postman routinely

travelled to RELL’s corporate headquarters in La Fox, Illinois to conduct business on behalf

of RELL, are contractually engaged with and financially compensated by RELL, and


                                               2
  Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 3 of 67 PageID #:8295




unlawfully disclosed Varex trade secrets to RELL both physically in the District and via

communications delivered to RELL in the District. RELL has infringed or induced

infringement (and continues to do so) and has committed acts constituting

misappropriation of trade secrets in this District at its La Fox, Illinois headquarters.

                                       PATENTS-IN-SUIT

       9.     On September 24, 2002, U.S. Patent No. 6,456,692 (“the ’692 patent”), titled

HIGH EMISSIVE COATINGS ON X-RAY TUBE COMPONENTS, was duly issued to Ricky

B. Smith.

       10.    Varex is the owner of all rights, title, and interest in the ’692 patent.

       11.    A true and correct copy of the ’692 patent is attached hereto as Exhibit A

and is incorporated herein by reference.

       12.    The ’692 patent is generally directed towards an X-ray tube with a vacuum

enclosure in which a cathode generates electrons that are converted into X-rays upon

collision with a rotating anode, which is supported by a rotor incorporating a highly

emissive coating, and in which the bearing assembly that supports the rotor is located at

least partially within the rotating anode.

       13.    On February 11, 2003, U.S. Patent No. 6,519,317 (“the ’317 patent”), titled

DUAL FLUID COOLING SYSTEM FOR HIGH POWER X-RAY TUBES, was duly issued to

John E. Richardson, Gregory C. Andrews, Robert S. Miller, and Allen C. Campbell.

       14.    Varex is the owner of all rights, title, and interest in the ’317 patent.

       15.    A true and correct copy of the ’317 patent is attached hereto as Exhibit B

and is incorporated herein by reference.




                                               3
  Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 4 of 67 PageID #:8296




       16.    The ’317 patent is generally directed towards a system and method for

cooling a high-power X-ray tube in which an X-ray tube is disposed within a housing, a first

coolant in the housing absorbs heat from the X-ray tube, and a second coolant flows

through a passageway within the tube that directs the flow of the second coolant proximate

to a portion of the X-ray tube.

       17.    The ’692 patent and ’317 patent are collectively referred to as the “Asserted

Patents.”

                          VAREX AND THE SNOWBIRD X-RAY TUBE

       18.    Varex’s experience in the medical device industry dates to the 1930s, when

Eimac Products was founded to produce high-quality, high-power X-ray transmitter tubes. At

the end of World War II, Eimac Products began to grow its business to include new tube

types, such as cathode ray tubes and microwave tubes for radar applications. Eimac

Products merged with Varian Associates in 1965, which later became Varian Medical

Systems, Inc. (“Varian”) in 1999. Varian thereafter emerged as an industry leader and

innovator in the design and manufacture of key components of X-ray imaging systems,

including X-ray tubes, digital flat-panel detectors, and other image processing solutions.

       19.    On January 28, 2017, Varex spun off from Varian to provide a business

focused on the design and manufacture of X-ray imaging components (the “Spin-Off”).

       20.    Global manufacturers of X-ray imaging systems rely on Varex’s experience

designing and manufacturing X-ray sources, digital detectors, connecting devices, and

imaging software as components in their X-ray systems.

       21.    Varian, and now Varex, has been awarded and continues to prosecute

numerous patents covering innovations in the United States and around the world resulting


                                              4
  Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 5 of 67 PageID #:8297




directly from Varian’s decades-long research and development efforts. It has sponsored the

work of dozens of inventors and invested tens of millions of dollars in R&D efforts. Varex

employs approximately 2,000 people and produces approximately 25,000 X-ray tubes and

23,000 X-ray panels each year. Varex operates in the state of Illinois employing individuals

supporting sales, engineering, manufacturing, purchasing, planning, warehousing, finance,

and quality functions.

       22.    One of Varex’s most successful products is the MCS-7078 X-ray tube, which

was the result of many years of research, development, and testing efforts by Varex prior

to the Spin-Off from Varian. Those efforts yielded numerous innovations and developments

that resulted in reliable and accurate X-ray sourcing for use in the Toshiba / Canon

Aquilion Computed Tomography (“CT”) System. This X-ray tube was nicknamed “the

Snowbird,” a reference to the ski resort near Varian’s (now Varex’s) X-ray tube research,

development, and manufacturing facilities in Utah.

       23.    The current version of the Snowbird tube is the MCS-7078D rev 2. The MCS-

7078D rev 2 Snowbird X-ray Tube (hereafter, “Snowbird tube”) incorporates the emissive

coating innovations of the ’692 patent and the dual coolant innovations of the ’317 patent.

                    RELL’S INTRODUCTION OF THE ALTA750 X-Ray Tube

       24.    Prior to 2014, RELL had never made or sold CT X-ray tubes. RELL’s

ALTA750 X-ray tube is the first CT scanner X-ray tube made by RELL.

       25.




                                                               .


                                              5
  Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 6 of 67 PageID #:8298




        26.     Instead, RELL hired Dunlee employees and formed Richardson Healthcare, a

strategy business unit focused on replacement parts for the diagnostic imaging market.

        27.     In August 2014, RELL announced the hiring of Dunlee’s former president

Pat Fitzgerald as the Executive Vice President and General Manager of Richardson

Healthcare. As of August 13, 2014, Mr. Fitzgerald’s role was to “have oversight of the

strategy direction of Richardson Healthcare which will include new and refurbished CT

tubes. . . .”

        28.     RELL hired Dunlee engineer Thomas Muchowicz who served as one of the

project managers for RELL’s “CT Tube Project.”

        29.




                                .

        30.




        31.




                                             6
Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 7 of 67 PageID #:8299




    32.



    33.




                                      7
  Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 8 of 67 PageID #:8300




       34.



       35.




       36.




       37.     RELL chose the name ALTA750 to signal and emphasize that the X-ray tube

is an alternatively sourced version of Varex’s Snowbird tube. Alta is a sister ski resort to

the Snowbird ski resort in Utah. 750 refers to the numerical designation in the name of the

Snowbird X-ray tube when it was sold by Toshiba (now Canon), CXB-750.

       38.     RELL’s first ALTA750 was made in          2018, with increased advertising

and solicitation of sales thereafter.

       39.     As discussed below, RELL’s manufacture and sale of ALTA750 X-ray tubes

are the product of RELL’s willful infringement of Varex’s patents and repeated

misappropriation of Varex’s trade secrets. RELL willful infringed Varex’s patents and

misappropriated Varex’s trade secrets in order to directly compete with Varex in the

manufacture of X-ray tubes for use in Aquilion Series CT scanners.




                                              8
Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 9 of 67 PageID #:8301
Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 10 of 67 PageID #:8302
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 11 of 67 PageID #:8303




       50.       Some of the heat absorption in the Snowbird X-ray tube is performed by a

shield structure that has an aperture through which the electrons pass from cathode to

anode, and employs a curved surface that will absorb the backscattered electrons and take

on the heat. In the Snowbird X-ray tube, the shield structure is also designed to partially

define a pathway for a coolant.

       51.       The interior of the Snowbird X-ray tube is encased by a vacuum enclosure.

The Snowbird X-ray tube utilizes a metal enclosure that contains the components of the X-

ray tube. The manufacturing process requires that the vacuum enclosure is brazed together,

particles evacuated from the interior, and the X-ray tube is heated in excess of 1050

degrees Celsius for approximately 36 hours.

       52.       The Snowbird X-ray tube is not designed to be repaired or have a worn

component individually replaced. The only way to access an internal component from a

Snowbird X-ray tube is to cut it open. This destroys the X-ray tube’s ability to function

because it can no longer hold a proper vacuum. As soon the enclosure is opened in any

small amount, the vacuum is eliminated and particles from the air enter, introducing

contaminants and rendering the X-ray tube non-functional. (Dkt. 13, Dr. Bani-Hashemi

Decl., ¶ 193.)

       53.       The Snowbird shield structure is brazed to portions of the vacuum enclosure

to create an integrated assembly. Once the vacuum enclosure is compromised, a new shield

structure needs to be manufactured. (Id., ¶ 194.)

       54.       Merely repairing the vacuum is not sufficient. The other components would

have to be reconditioned and put through the extensive cleaning and vacuum process




                                               11
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 12 of 67 PageID #:8304




necessary for an operable X-ray tube. Regardless of whether a component is new or

recycled, it must go through same extensive cleaning processes. (Id., ¶ 195.)

       55.      Upon return of a spent Snowbird X-ray tube, Varex will scrap the X-ray tube

insert and examine components to see if they can be refurbished and reused. The tube itself

is destroyed.

       56.      Varex does not refurbish Snowbird X-ray tubes by replacing or repairing any

individual parts within the X-ray tube. The metal brazing of components, extensive demands

for an exceptional vacuum inside the tube, and need to avoid impurities in the interior of

the tube makes interior individual component replacement impractical.

       57.      Technology developed in concert with the Snowbird project resulted in the

issuance of numerous patents from the United States Patent and Trademark Office

(“USPTO”). These features include technology designed to handle the extreme amounts of

heat generated by, and compact space requirements needed for, the X-ray tube in a CT

scanner.

       VAREX TRADE SECRETS CREATED IN SNOWBIRD X-RAY TUBE DEVELOPMENT

       58.      Building the Snowbird X-ray tube is a highly complex process involving

confidential manufacturing processes, supplier relationships, cost-reduction strategies, and

technical and business know-how. To provide sufficient manufacturing yields for the

Snowbird X-ray tube, Varian developed numerous trade secrets through experimentation

and iterative changes spanning over years. These trade secrets include cleaning processes

for components within the vacuum (regardless of whether new or recycled), vacuum

processes, and seasoning processes. As part of the Spin-Off, Varian transferred the right,




                                              12
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 13 of 67 PageID #:8305




title, and legal interest in these trade secrets to Varex. Such highly confidential information

provides a competitive advantage, the disclosure of which is damaging to Varex.

       59.    Varex, including work conducted by Varian prior to the Spin-Off, developed

and maintained numerous confidential trade secrets for development of X-ray tubes,

including the Snowbird X-ray tube (collectively, “Varex Trade Secrets”).

       60.    Varex Trade Secrets include, but are not limited to, customer specifications,

engineering drawings, cleaning processes, component recovery processes, exhaust processes,

bearing design and coatings, bake-out processes, brazing processes, welding processes,

target firing processes, cathode and filament assembly, supplier lists, and wear analyses.

       61.    As part of the Spin-Off, Varex owns all of Varian’s rights, title, and interest

in various proprietary and confidential trade secrets relating to the design and manufacture

of X-ray imaging components and devices (including the Snowbird), including the Varex

Trade Secrets.

       62.    Varex Trade Secrets are not generally known in the X-ray tube industry or to

anyone outside of Varex, except persons or entities bound to stringent confidentiality

obligations. In particular, information relating to the cleaning of components (new or

reused) to be incorporated into new X-ray tubes, vacuuming, bake-out, brazing, and firing

processes, and seasoning protocols for completed X-ray tubes were and are not generally

known, access to Varex’s facilities, factory floor, and research and development laboratories

are restricted (and were similarly restricted before the Spin-Off), and such information was

and remains restricted to those essential engineers and personnel that are required to know

such information to satisfy their responsibilities relating to the manufacture of X-ray tubes.




                                              13
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 14 of 67 PageID #:8306




       63.    Trade secrets, including Varex Trade Secrets, developed in concert with the

Snowbird project have provided Varex with a competitive advantage in the ability to

manufacture X-ray tubes with a sufficient yield to render X-ray tube production profitable.

This knowledge was developed over numerous years and is highly valuable to building

Snowbird X-ray tubes.

       64.    Access to the Varex Trade Secrets and use of Varex’s patented technology

greatly decreases the time for a competitor to present sufficient manufacturing yields and

sell a form-fit-and-function replacement for the Snowbird X-ray tube that could steal away

sales from Varex (and its exclusive buyer) to a competitor.

       65.    At all relevant times, Varian and Varex undertook reasonable measures to

keep the Varex Trade Secrets secret, including those measures identified above in

paragraph 62. Their protective measures were specifically targeted at protecting sensitive

confidential and proprietary information such as the Varex Trade Secrets, rather than more

general corporate information.

       66.    At all relevant times, Varian and Varex employees (including executives) were

required to sign a proprietary information and inventions agreement that obligated them to

safeguard confidential information.

       67.    At all relevant times, Varian and Varex provided training sessions for their

personnel to advise them on what constituted confidential information (including the Varex

Trade Secrets). These training sessions included instructions on identifying confidential

information and detailed descriptions of multiple categories of confidential information

relating to the manufacture of the Snowbird.




                                               14
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 15 of 67 PageID #:8307




       68.    Personnel were advised that they should consider any information that is not

discoverable by disassembling a product as confidential, including information relating to

manufacturing processes and design parameters for new X-ray tubes. Personnel were

further instructed that they were responsible for protect confidential information from

unauthorized disclosures or use, which could seriously harm the company’s financial

performance and competitive position.

       69.    Confidential information relating to manufacturing processes include (among

other matters) cleaning processes, surface preparation and coatings, pump processes, aging

processes and techniques (i.e., tube seasoning), target firing processes, ceramic brazing

processes, ball coating specifications and coating processes, e-beam processing, and filament

flashing processing.

       70.    Confidential information relating to design parameters for new X-ray tubes

include (among other matters) anode glass shape and design, bills of materials, engineering

drawings, and design tolerances.

       71.    At all relevant times, Varian and Varex maintained password-protected

document management systems that stored documents containing confidential information

on secure servers.

       72.    As part of those document management systems, Varian and Varex

maintained document control procedures that ensured that they maintained only the most

recent versions of documents, and replaced obsolete versions of those documents as they

are revised and updated.

       73.    At all relevant times, documents regularly contained captions that warned

Varian and Varex’s personnel that printing the documents meant that they would no longer


                                             15
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 16 of 67 PageID #:8308




be “controlled documents,” meaning that the printed copy would not be within Varian’s

document control procedures and not subject to automatic update when the original

document was revised or updated.

       74.    Maintaining controlled documents were critical to Varian and Varex’s efforts

to log the most updated manufacturing processes for X-ray tubes and also minimize the risk

of personnel inadvertently disclosing copies of documents reflecting those processes.

       75.    At all relevant times, Varian and Varex restricted access to their document

management systems to company personnel on a need-to-know basis, and they prohibited

the unauthorized removal of any confidential information from their facilities.

       76.    At all relevant times, Varian and Varex also conducted exit interviews for

departing personnel, during which the departing personnel were instructed to return

confidential information in their possession and were given copies of their signed

proprietary information and inventions agreements. Departing personnel were also

reminded of their confidentiality obligations during those exit interviews.

       77.    At all relevant times, public releases of information (such as through

interviews, presentations, and material provided to media outlets) were subject to detailed

internal review processes before the release, which were designed to protect company trade

secrets from disclosure.

       78.    At all relevant times, a “Bring Your Own Device” Program was also in place

that required personnel using their own mobile devices for company purposes to register

the devices and comply with heightened security measures that allowed the devices to be

remotely located, locked, or wiped clean, and thereby help to prevent data breaches.




                                              16
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 17 of 67 PageID #:8309




             FORMER EMPLOYEES WITH KNOWLEDGE OF VAREX TRADE SECRETS

                                      ROBERT KLUGE

       79.     Robert Kluge (“Kluge”) worked at Varian from 1993 through 2014. He joined

Varian in January 1993 as a Vice President and General Manager. In December 1999,

Kluge became Vice President of X-ray Products. From February 2008 through February

2013, Kluge was Varian’s Senior Vice President of X-Ray Products. Kluge’s employment

with Varian concluded in February 2014.

       80.     During Kluge’s tenure, Kluge was aware of and had access to proprietary and

confidential documents and information that constitute Varex Trade Secrets relating to the

Snowbird X-ray tube.

       81.     Kluge was the general manager of the Snowbird development project. In this

role, he had access to every detail of the design and development process, including trade

secrets and proprietary information as to research and design efforts for the Snowbird X-

ray tube, how parts were manufactured, how parts were obtained and who supplied those

parts, and cost-cutting measures put in place in the manufacturing process for the

Snowbird X-ray tube. Kluge was also aware of the amount of requested capital funds to

design, build, and install the initial manufacturing equipment for processing the Snowbird

X-ray tube development as well as the requested equipment.

       82.     Kluge had access to Varex Trade Secrets, including technical discussions

regarding the design and development of the Snowbird X-ray tube, and knowledge of the

roles and responsibilities of engineers with intimate knowledge of the design and Varex

Trade Secrets.




                                             17
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 18 of 67 PageID #:8310




         83.   The Varex Trade Secrets were disclosed in confidence to Kluge during the

course of his employment with Varian and Varex.

         84.   Kluge was aware that these Varex Trade Secrets were confidential,

proprietary information. Kluge was knew or had reason to know of his duty to Varex to

maintain the secrecy of this information, even after terminating his employment with

Varex.

         85.   On information and belief, Kluge signed a proprietary information and

inventions agreement with Varian setting forth his obligations not to disclose proprietary or

confidential information.

         86.   On information and belief, Kluge received training from Varian regarding

what constituted confidential information relating to the manufacturing of the Snowbird

(including the Varex Trade Secrets).

         87.   On information and belief, Kluge had an exit interview when he left Varian,

during which he was instructed to return confidential information in his possession, was

given a copy of his signed proprietary information and inventions agreement, and was

reminded of his confidentiality obligations.

                                          DAVID LEE

         88.   From approximately July 17, 1995 to May 2, 2014, David Lee (“Lee”) worked

for Varian. Lee served as a Senior Research Scientist at Varian. Lee was part of Varian’s

engineering team responsible for the design and manufacture of Varian’s X-ray imaging

components, including the Snowbird.




                                               18
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 19 of 67 PageID #:8311




       89.      On or about July 17, 1995, Lee signed a proprietary information and

inventions agreement with Varian (“Lee PIIA”), a true and correct copy of which is

attached as Exhibit C.

       90.      Pursuant to that agreement, Lee agreed to the following confidentiality

restrictions:


                2.      I agree that all information and know-how, whether or
                not in writing, of a private, secret or confidential nature
                concerning the Company's business affairs. including its
                inventions, products, processes, protects, developments, arid
                plans are and shall be the property of the Company, and I will
                not disclose the same to unauthorized persons or use the same
                for any unauthorized purposes without written approval by an
                officer of the Company, either during or after the term of my
                employment. until such time as such information has become
                public knowledge. I also agree to treat all U. S. Government
                classified information and material in the manner specified by
                applicable Government regulations.

                3.     I agree that all files, letters. memos, reports, sketches.
                drawings, laboratory notebooks or other written material
                containing matter of the type set forth in paragraph 2 above
                which shall come into my custody or possession shall be and
                are the exclusive property of the Company to be used by me
                only in the performance of Company duties and that all such
                records or copies thereof in my custody or possession shall be
                delivered to the Company upon termination of my employment.
                4.     I agree that my obligation not to disclose or to use
                proprietary or confidential information of the types set forth in
                paragraphs 2 and 3 above also extends to such types of
                information of customers of the Company or suppliers to the
                Company who may have disclosed or entrusted such
                information to the Company or me in the course of business.


(Ex. C, Lee PIIA ¶¶ 2–4.)

       91.      While at Varian, Lee had access to confidential, proprietary and trade secret

information related to Varian’s products, including the Snowbird X-ray tube, including

Varex Trade Secrets. Specifically, Lee had access to the design, development and research



                                               19
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 20 of 67 PageID #:8312




related to the Snowbird. Examples of such trade secret information to which Lee had

knowledge and/or access include:


              Highly confidential customer specifications for the Snowbird X-
              ray tube;

              Bearing design and coatings for Snowbird, including
              schematics, design information, and strategic decision-making
              regarding the bearing.

              Vendors for Snowbird parts, such a casting vendors, for
              increased reliability and improved performance;

              Aperture design and materials;
              Target designs;

              Design and development of the Snowbird anode including
              discussions of the target support assembly, integral target stem
              assembly, welding, anode assembly firing research and
              development, target track reworking, the rotor design, reuse of
              targets;

              Methods and supplier for cleaning new and recyclable
              components; and

              Brazing processes.


       92.    Lee’s employment with Varian was terminated on or about May 2, 2014. Lee

had an exit interview when he left Varian, during which he was instructed to return

confidential information in his possession, was given a copy of the Lee PIIA, and was

reminded of his confidentiality obligations.

       93.    Lee signed a separation agreement on May 2, 2014 (“Lee Separation

Agreement”), a true and correct copy of which is attached as Exhibit D. In the Lee

Separation Agreement, Lee agreed not to “...disclose to others any confidential or

proprietary information regarding Varian’s practices, policies, procedures, business and

manufacturing processes, trade secrets, patents, products, Research and Development



                                               20
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 21 of 67 PageID #:8313




efforts, customer lists, price lists, marketing and sales plans, company financials,

employees, vendors and suppliers, or other nonpublic information concerning Varian’s

business affairs which [he] obtained during the course of his employment with Varian.” (Ex.

D, Lee Separation Agreement, ¶ 7.)

       94.    Lee also signed an employee termination statement on May 1, 2014 (“Lee

Termination Statement”), a true and correct copy of which is attached as Exhibit E. In

it, he certified that he did not have in his “…possession or control and that [he had] not

taken or will not take from the Company premises, or, if taken, have returned any and all

Company property and/or proprietary information, which includes but is not limited to

products, tools, inventory, or proprietary copies thereof including engineering notebooks,

patent applications, or dockets, technical or other type reports, contracts, purchase orders,

prints, drawings, specifications or other printed or written material, whether or not

prepared by [him], which is not generally available to the public.” (Ex. E, Lee Termination

Statement ¶ A.)

       95.    He further agreed “not to disclose any information or data, which is

proprietary to the Company and is not generally available to the public[.]” Id.

       96.    Lee received training from Varian regarding what constituted confidential

information relating to manufacturing of the Snowbird (including the Varex Trade Secrets).

                                       JOHN POSTMAN

       97.    From approximately January 19, 1995 to March 30, 2013, John Postman

(“Postman”) worked for Varian. Postman served as a Mechanical Engineer and Cost

Reduction Manager.




                                              21
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 22 of 67 PageID #:8314




       98.     On or about February 15, 1995, Postman signed a proprietary information

and inventions agreement with Varian (“Postman 1995 PIIA”), a true and correct copy of

which is attached as Exhibit F.

       99.     Pursuant to the Postman 1995 PIIA, Postman agreed to the following

confidentiality restrictions:



               2.      I agree that all information and know-how, whether or
               not in writing, of a private, secret or confidential nature
               concerning the Company's business affairs, including its
               inventions, products, processes, projects, developments, and
               plans are and shall be the property of the Company, and l will
               not disclose the same to unauthorized persons or use the same
               for any unauthorized purposes without written approval by an
               officer of the Company, either during or after the term of my
               employment, until such time as such information has become
               public knowledge. I also agree to treat all U. S. Government
               classified information and material in the manner specified by
               applicable Government regulations.

               3.     I agree that all files, letters, memos, reports, sketches,
               drawings, laboratory notebooks or other written material
               containing matter of the type set forth in paragraph 2 above
               which shall come into my custody or possession shall be and
               are the exclusive property of the Company to be used by me
               only in the performance of Company duties and that all such
               records or copies thereof in my custody or possession shall be
               delivered to the Company upon termination of my employment.

               4.     I agree that my obligation not to disclose or to use
               proprietary or confidential information of the types set forth in
               paragraphs 2 and 3 above also extends to such types of
               information of customers of the Company or suppliers to the
               Company who may have disclosed or entrusted such
               information to the Company or me in the course of business.

               (Ex. F, Postman Agreement ¶¶ 2-4.)


       100.    On or about March 28, 2013, Postman signed a second proprietary

information and inventions agreement with Varian (“Postman 2013 PIIA”), a true and

correct copy of which is attached as Exhibit G.


                                              22
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 23 of 67 PageID #:8315




       101.    Pursuant to the Postman 2013 PIIA, Postman agreed to the following

confidentiality restrictions:



               2.      I agree that all information and know-how, whether or
               not in writing, of a private, secret or confidential nature
               concerning the Company's business affairs, including it's
               inventions, products, personnel, processes, projects,
               developments and plans are and shall be the property of the
               Company, and I will not disclose the same to unauthorized
               persons or use the same for any unauthorized purposes without
               written approval by an officer of the Company, either during or
               after the term of my employment, until such time as such
               information has become public knowledge.

               3.     I agree that all files, letters, memos, reports, sketches,
               drawings, laboratory notebooks or other written material
               containing matter of the type set forth in paragraph 2 above
               which shall come into my custody or possession shall be and
               are the exclusive property of the Company to be used by me
               only in the performance of Company duties and that all such
               records or copies thereof in my custody or possession shall be
               delivered to the Company upon termination of my employment.

               4.      I agree that my obligation not to disclose or to use
               proprietary or confidential information of the types set forth in
               paragraph 2 and 3 above also extends to confidential or non-
               public information disclosed by or concerning customers of the
               Company, suppliers to the Company or other third parties that
               was disclosed or entrusted to the Company or me in the course
               of business.

               5.     In addition to the foregoing, I will not disclose to the
               Company or induce the Company or any other person or entity
               to use any confidential information or material in violation of
               the rights of the Company or of any of my former employers.
               …


(Ex. G, Postman 2013 PIIA, ¶¶ 2–5.)

       102.    Postman had access to confidential, proprietary and trade secret information

related to Varian’s products, including the Snowbird X-ray tube, including Varex Trade

Secrets. Specifically, Postman had access to the design, development and research related

to the Snowbird. Examples of such trade secret information include:


                                              23
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 24 of 67 PageID #:8316




               Highly confidential customer specifications;

               Snowbird’s thermocouple temperature profiles of air bake and
               vacuum bake ovens;

               Snowbird parts cleaning processes to reduce particle count,
               including writing the process documentation;

               Tooling to protect components against oxidation during
               bakeout;

               Snowbird target design;

               Snowbird brazing processes;

               Snowbird testing processes;

               Design and development of Snowbird’s aperture;

               Snowbird’s build schedule;

               Snowbird bearing design and finishes; and

               Design and development of the Snowbird anode including
               discussions of the target support assembly, integral target stem
               assembly, use of coated bearings, welding, and anode assembly
               firing research and development.


       103.    During the course of his employment at Varian, Postman had access to

significant amounts of proprietary and confidential documents and information that

constitute Varex Trade Secrets.

       104.    On or about March 30, 2013, Postman terminated his employment with

Varian.

       105.    Postman had an exit interview when he left Varian, during which he was

instructed to return confidential information in his possession, was given copies of his

signed proprietary information and inventions agreements, and was reminded of his

confidentiality obligations.




                                              24
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 25 of 67 PageID #:8317




       106.   Postman signed a 2012 Voluntary Enhanced Retirement Program Statement

(“Postman Retirement Agreement”) on or about March 28, 2013, in which he agreed that he

would not “…disclose to others any confidential or proprietary information regarding

Varian's practices, policies, procedures, business and manufacturing processes, trade

secrets, patents, products, Research and Development efforts, customer lists, price lists,

marketing and sales plans, company financials, employees, vendors and suppliers or other

nonpublic information concerning Varian's business affairs which [he] obtained during the

course of your employment with Varian. (Postman Retirement Agreement ¶ 7.)

       107.   He further agreed that he would “…comply with the terms contained in any

agreement you entered with Varian that continue to apply after your employment by Varian

ends, including, but not limited to, those that protect information that is confidential,

proprietary or related to patient health.” (Id. ¶ 8.)

       108.   Postman also signed an Employee Termination Statement (“Postman

Termination Statement”) on March 28, 2013, a true and correct copy of which is attached

as Exhibit H. In it, he certified that he did not have in “my possession or control and

that I have not taken or will not take from the Company premises, or, if taken, have

returned any and all Company property and/or proprietary information, which includes but

is not limited to products, tools, inventory, or proprietary copies thereof including

engineering notebooks, patent applications, or dockets, technical or other type reports,

contracts, purchase orders, prints, drawings, specifications or other printed or written

material, whether or not prepared by me, which is not generally available to the public. I

further agree not to disclose any information or data, which is proprietary to the Company

and is not generally available to the public.” (Ex. H, Postman Termination Statement ¶ A.)


                                              25
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 26 of 67 PageID #:8318




         109.   He further agreed, “not to disclose any information or data, which is

proprietary to the Company and is not generally available to the public[.]” Id.

         110.   On information and belief, Postman received training from Varian regarding

what constituted confidential information relating to the manufacturing of the Snowbird

(including the Varex Trade Secrets).

                                        JERALD OLSEN

         111.   Jerald Olsen (“Olsen”) was employed by Varian and Varex as the Global Sales

Manager of Industrial X-ray Products from 2011 to 2018.

         112.   During this time Mr. Olsen had direct knowledge of Varian’s sales practices

and relationships concerning X-ray tube sales. He also had knowledge concerning the

profitability of the Snowbird X-ray tube and its relationship with Toshiba.

         113.   In his role at Varian, Olsen had access to Varex Trade Secrets. These Varex

Trade Secrets were disclosed in confidence to Olsen during the course of his employment

with Varian and Varex.

         114.   Olsen was aware that these Varex Trade Secrets were confidential,

proprietary information. Olsen knew or had reason to know of his duty to Varex to

maintain the secrecy of this information, even after terminating his employment with

Varex.

         115.   Olsen assisted Ed Richardson and RELL in recruiting Varian and Varex

engineers to join RELL. On information and belief, Ed Richardson and RELL sought

Varian and Varex engineers based on their knowledge of Varex Trade Secrets to facilitate

RELL’s manufacturing of the ALTA750 (in improper reliance on Varex Trade Secrets) to

directly compete with Varex.


                                              26
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 27 of 67 PageID #:8319




                          VAREX AND RELL ARE DIRECT COMPETITORS

       116.   Varex and RELL are direct competitors in the manufacture of X-ray tubes for

use in Canon CT scanners.

       117.   Parties are direct competitors when they offer the same type of product in

the market.

       118.   RELL introduced the ALTA750 X-ray tube as a substitute for Varex’s

Snowbird X-ray tube, targeting the same end-users—companies or individuals considering a

replacement X-ray tube for a Canon Aquilion CT scanner.

       119.   Starting with its May 31, 2018 press release and progressing to promotions

such as its website description of the ALTA750, an interview, and other promotions, RELL

has repeatedly told customers RELL is making a product specifically designed as an

alternative to Varex’s Snowbird tube—even mentioning Varex and the Varex part number.

       120.   An end user will select a Snowbird X-ray tube or an ALTA750 X-ray tube

because both with work in a Canon Aquilion CT scanner.

       121.   RELL decided to manufacture and sell the ALTA750 because its most

frequent request from customers was to provide a third-party alternative to the Snowbird X-

ray tube. (See, e.g., Exhibit I, Transcript of Richardson Electronics Interview, available

at https://www.youtube.com/watch?v=l 2b73V4K-s, at 8:5–11.)

       122.   On February 19, 2019, RELL represented to the Court, without citation to

the record, “it is undisputed that Varex and Richardson do not directly compete.” (Dkt. 69

at 10.) This statement incorrect both because the issue was disputed and the parties do in

fact directly compete..




                                            27
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 28 of 67 PageID #:8320




       123.    In his January 17, 2019 deposition, Ed Richardson referred to Varex as “

          .”

       124.    In an April 9, 2020 call with investors, Ed Richardson stated, “That’s why we

got into the CT manufacturing business to compete with Varex and Canon for the

replacement business at a much higher margin than is possible in the OEM business.” A

true and correct copy of the transcript of that call is attached hereto as Exhibit O.

                    RELL’S INFRINGEMENT OF VAREX’S PATENT RIGHTS

       125.    The ALTA750 was the first all-new CT tube coming from RELL. (Id. at 2:17-

18.)

       126.    The ALTA750 X-ray tube is shown below:




       127.    RELL abandoned its attempts to repair spent Varex Snowbird X-ray tubes.

Instead, RELL manufactures the ALTA750 as a new article through the combination of

used and new components. (Dkt. 13, Dr. Bani-Hashemi Decl., ¶¶ 191–197, 200.)

       128.    RELL goes through the same manufacturing process steps, including

cleaning, vacuuming, and seasoning, for the ALTA750 X-ray tube regardless of whether

components used therein are new or recycled. In scavenging parts from spent Snowbird X-

ray tubes, RELL does not attempt to maintain the integrity of the Snowbird X-ray tube or



                                             28
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 29 of 67 PageID #:8321




repair only those internal parts that it can identify as having failed. Each ALTA750 X-ray is

its own manufacture. To the extent that Snowbird X-ray tube parts may be incorporated,

this is due to a desire to reduce costs by scavenging reusable parts, not as an attempt to

extend the remaining life for a Snowbird X-ray tube that is no longer functioning due to

internal component wear and/or failure.

       129.   RELL manufactures and has sourced for RELL components for an ALTA750

manufacture, including vacuum enclosures, bearing assemblies, and electron sources that

have the same dimensions as the analogous Varex components used in the Snowbird X-ray

tube. RELL also manufactures its own shield structure in the ALTA750 product that is

integrated with its own vacuum enclosure, bearing assembly, and electron source. (Id., ¶¶

72–74, 83–85, 93, 94.)

       130.   RELL obtains used Snowbird X-ray tubes, cuts open the Snowbird X-ray tube

destroying the vacuum enclosure and shield structure, and removes used anode assemblies

and thermal disks. Components of the Snowbird X-ray tube other than the anode assembly

and thermal disk are disposed of regardless of whether they are in working condition.

       131.   RELL combines the parts scavenged from the Varex Snowbird X-ray tube

with its newly manufactured components within an enclosure, which is then processed to

ensure that the enclosed components operate in a vacuum. (Id., ¶¶ 74–96.)

       132.   In making the ALTA750 product, RELL conducts a manufacturing process

including cleaning, bake-out, frame assembly, brazing, welding, vacuum preparation, and

seasoning, starting from individual parts. RELL sources its own frame (vacuum enclosure)

to which all parts are affixed via brazing and/or welding.




                                             29
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 30 of 67 PageID #:8322




         133.   The ALTA750 X-ray tube is placed in a used Varex Snowbird X-ray tube

housing, which is principally used as a barrier against radiation emitted from the X-ray

tube, as shown below with added-on RELL stickers:




         134.   The ALTA750 includes dielectric oil within the housing surrounding the X-ray

tube. (Id., ¶¶ 77–79.)

         135.   The ALTA750 incorporates a second coolant composed of a mixture of

propylene glycol and water that travels through the shield structure manufactured by RELL

and a thermal disk that RELL salvages from used Snowbird X-ray tubes. (Id., ¶¶ 74, 80–82,

104, 105.)

         136.   Aware of Varex’s patents, RELL nonetheless is attempting to obtain a

foothold in the CT scanner X-ray tube market through misappropriation of Varex’s

intellectual property.

         137.   Even the name chosen by RELL for its knock-off X-ray tube—the ALTA750—is

an attempt to exploit Varex’s intellectual property and goodwill.

         138.   The ALTA750 X-ray tube sold by RELL is not a Snowbird X-ray tube

previously sold by Varex. The ALTA750 X-ray tube is a knock-off of the Snowbird X-ray

tube, newly manufactured to compete with the OEM Snowbird X-ray tubes sold by Varex to

Canon.


                                              30
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 31 of 67 PageID #:8323




          139.   RELL’s business process in manufacturing ALTA750 X-ray tubes is based on

procuring spent Snowbird X-ray tubes and dissecting those spent X-ray tubes to identify

parts that can be reused. RELL does not even attempt to make a spent Snowbird X-ray

tube functional for continued use. RELL previously attempted to repair Snowbird X-ray

tubes, but the results were unsatisfactory, and instead turned all of its efforts into making

RELL’s self-described “NEW tube,” which eventually became known as the ALTA750.

          140.   While certain components are scavenged from used Snowbird X-ray tubes,

the ALTA750 X-ray tube is a distinct and separate article of manufacture. The nature of the

actions RELL takes to create the ALTA750 is to make a new product, a second creation of

the patented article. RELL creates an entirely new enclosure, bearing assembly, and other

components, and then heats and evacuates the assembly to create vacuum, because it is

more practical and efficient to simply create a new X-ray tube. The requirements of

maintaining a vacuum within the X-ray tube alone suggest that attempts at repairing a used

Snowbird X-ray tube by cutting it open, identifying the faulty component, replacing the

component, and resealing the vacuum enclosure would be much more challenging than

simply scavenging parts that can be reused and building a new X-ray tube. (Id., ¶ 196.)

          141.   None of the scavenged parts alone or in combination with other parts

scavenged by RELL from used Snowbird X-ray tubes (namely, the housing, the anode

assembly, and the thermal disk) provide all the elements of any of the asserted claims. (Id.,

¶ 197.)

          142.   For example, the vacuum enclosure, an element of at least claim 1 of the ’692

patent, is entirely new, machined by or made for RELL. While it is designed to be a copy

of the Snowbird X-ray tube vacuum enclosure, it is a wholly new component. The size and


                                               31
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 32 of 67 PageID #:8324




dimensions of the ALTA750’s vacuum enclosure are identical to those of Varex’s Snowbird.

(Id., ¶¶ 72, 73, 122, 123.)

       143.   The vacuum enclosure is a necessary component of any X-ray tube. RELL

creates a wholly new vacuum-enclosed X-ray tube that has never been sold by anyone

previously. (Id., ¶¶ 72, 73, 123, 195.)

       144.   When RELL newly manufactures its X-ray tube, RELL supplies a new

electron source, an element of at least claim 1 of the ’692 patent. (Id., ¶¶ 74, 123–25.)

       145.   When RELL newly manufactures its X-ray tube, RELL supplies a new bearing

assembly and disposes it within its X-ray tube such that it rotatably supports the rotor and

is at least partially received within the tube’s anode, an element of at least claim 1 of the

’692 patent. (Id., ¶¶ 93, 106, 128, 131.)

       146.   When RELL newly manufactures its X-ray tube, RELL deposits its new

dielectric oil into the housing and its new propylene/glycol mixture to circulate within the

vacuum-enclosed portion of the X-ray tube, as recited in at least claim 34 of the ’317 patent.

(Id., ¶¶ 101, 104, 105.)

       147.   When RELL newly manufactures its X-ray tube, RELL machines a new shield

structure and assembles it between the X-ray tube’s anode and the electron source newly

machined by RELL, as recited in at least claim 34 of the ’317 patent. However, RELL omits

the separately patented external fins on the shield structure that Varex employs in the

Snowbird X-ray tube for improved heat dissipation. RELL’s shield structure is entirely new,

machined by RELL. (Id., ¶¶ 72, 73, 94, 95, 103.)

       148.   Shown below are a Varex MCS-7078D “Snowbird” X-ray tube on the left and

a RELL ALTA750 X-ray tube on the right. (Id., ¶¶ 73.)


                                              32
Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 33 of 67 PageID #:8325
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 34 of 67 PageID #:8326




       154.   There is no recognized industry or market for repair of Snowbird X-ray tubes

in which a service provider identifies a worn component within a Snowbird X-ray tube,

replaces that component, and then returns the Snowbird X-ray tube to its owner.

       155.   RELL does not attempt to identify and repair only those parts needing

replacement in making the ALTA750 X-ray tube. RELL admits that it scraps the entire tube

frame, bearings, filaments from the spent Snowbird tube regardless of whether they are

capable of reuse. (See Dkt. 32, Ex. H, ¶¶ 14, 17.)

       156.   After Varex filed its original Complaint in this action, RELL attempted to

hide these admissions fatal to its proposed affirmative defense of patent exhaustion by

scrubbing them from its website. (Attached hereto as Exhibit K are true and correct

screenshots of pages from RELL’s website as of November 1, 2018.)

       157.   A comparison of the RELL website as of October 15, 2018 and November 1,

2018 is shown below.




                                             34
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 35 of 67 PageID #:8327




       158.   Notwithstanding its removal of “newly manufactured” and “new” RELL still

promotes the ALTA750 as a “replacement” for Varex’s MCS-7078 Snowbird X-ray tube. (Ex.

J; Ex. K.)

       159.   RELL, during its October 11, 2018 earnings call, stated:




                                            35
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 36 of 67 PageID #:8328



              We are increasingly selling new ALTA tubes instead of
              certified pre-owned OEM tubes, but we still see a market for
              pre-owned tubes going forward and we’ll continue to offer these
              as an option for customers who do not have the budget for a
              new [tube].


(Exhibit L, transcript of Richardson Q1 2019 Results – Earnings Call, available at

https://seekingalpha.com/article/4211213-richardson-electronics-ltd-rell-ceo-edward-

richardson-q1-2019-results-earnings-call (last accessed November 27, 2018), at 9 (emphasis

added).)

       160.   In contrast to those “certified pre-owned OEM tubes” that are resold by

RELL, the ALTA750 is a new tube that carries a higher price because it is a new piece of

equipment, not a used tube. (Id.)

       161.   During that same earnings call, RELL stated:



              I’m happy to report that we began shipments of our newly
              manufactured CT tube, the ALTA750 for revenue during
              the first quarter.

              ...

              To be clear, we don’t intend to compete with our third party
              service partners but in these instances we are bringing good
              business opportunities to them and it has been well received.


(Id. at 7, 8 (emphasis added).)

       162.   Further, in its July 26, 2018 earnings call, RELL explained:


              At the end of the quarter, our Healthcare Group announced the
              launch of our new CT tube, the ALTA750, which is a
              replacement for the Toshiba Cannon Medical Systems
              CXB750D. Up until now, there's been no third-party tube
              available to replace the CXB750D. This was a huge milestone
              for the company. Richardson Electronics is now part of a very
              elite group of global companies with the engineering and
              manufacturing expertise capable of producing new
              CT tubes.

                                             36
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 37 of 67 PageID #:8329




(Exhibit M, transcript of Richardson Q4 2018 Results – Earnings Call,

https://seekingalpha.com/article/4191569-richardson-electronics-ltd-rell-ceo-edward-

richardson-q4-2018-results-earnings-call (last accessed November 27, 2018), at 2 (emphasis

added).)

       163.   The ALTA750 is not a repair, refurbishment, restoration, resale, or

remanufacture of the Snowbird X-ray tube. It is a new article of manufacture that is

designed as a replacement for the Snowbird X-ray tube. (See generally Exs. E–M.)

       164.   RELL has never advertised the ALTA750 as a repaired or reconditioned X-ray

tube, a refurbished X-ray tube, a restored X-ray tube, a resold X-ray tube, or a

remanufactured X-ray tube. The ALTA750 X-ray tube sold by RELL is a new article of

manufacture; it is not a Snowbird X-ray tube that was previously sold by Varex.

       165.   Instead of developing its own technology, RELL obtained one or more

samples of Varex’s Snowbird X-ray tube, which RELL reverse engineered. RELL also hired

ex-Varian employees with detailed knowledge of Snowbird X-ray tube components. RELL’s

efforts to reverse engineer the Snowbird alone would not have supplied RELL with all the

information necessary to design and manufacture the ALTA750, because there is critical

design and manufacturing process information that is not revealed by observation.

       166.   None of the components reused by RELL themselves read on the Asserted

Claims.

                  RELL’S MISAPPROPRIATION OF VAREX TRADE SECRETS

       THE VAREX SNOWBIRD X-TUBE DOES NOT DISCLOSE VAREX TRADE SECRETS

       167.   Reverse engineering of a Varex Snowbird X-ray tube does not disclose

Varex’s Trade Secrets.


                                              37
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 38 of 67 PageID #:8330




       168.   For example, the manner in which components have to be cleaned and

processed to be usable in a new X-ray tube manufacture are proprietary and confidential.

While X-ray tube manufacturers may each have their own processes, each is the result of

years of iterative work and is confidential to each manufacturer. Varex’s processes are not

discernable through reverse engineering of a Snowbird X-ray tube and are not shared with

other X-ray tube manufacturers.

       169.   Additionally, Varex’s particular heating and timing techniques utilized in the

manufacturing of tubes is also proprietary and confidential, cannot be deduced by reverse

engineering, and are not shared with other X-ray tube manufacturers.

       170.   Neither the ’317 patent nor the ’692 patent discloses the Varex Trade

Secrets.

                          KLUGE’S COMMUNICATIONS WITH RELL

       171.




                                                       .

       172.   Kluge disclosed Varex Trade Secrets to RELL without either Varian’s or

Varex’s implied or express consent, including without limitation Varex Trade Secrets

relating to the design and manufacturing of the Snowbird. Because of the nature of his

position and responsibilities, Kluge also necessarily and inevitably disclosed Varex Trade

Secrets to RELL.




                                             38
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 39 of 67 PageID #:8331




      173.




                                          .

      174.




      175.



      176.




      177.



                                                                             .

      178.




      179.   A portion of Ms. Diddell’s            notes                is

reproduced below:




                                              39
Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 40 of 67 PageID #:8332
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 41 of 67 PageID #:8333




       183.    As a member of RELL’s Board, Kluge has stock purchase options that he can

exercise if he elects to do so. (Dkt. 135 at Ex. I, ¶ 6.)

                     POSTMAN’S CONSULTANT ENGAGEMENT WITH RELL

       184.




       185.




       186.    Postman was hired as a consultant because of his inside knowledge of

Varex’s Snowbird tube and Varex’s Trade Secrets. As a consultant, Postman directly

disclosed Varex Trade Secrets to RELL without either Varian’s or Varex’s implied or

express consent.

       187.    Because of the nature of his position and responsibilities, Postman also

necessarily and inevitably disclosed Varex Trade Secrets to RELL.

       188.    In multiple meetings and discussions, Postman disclosed Varex Trade

Secrets, including trade secrets related to minimizing particle count within the X-ray tubes,

bake out procedures, target design and reusability, components were most likely to fail

earlier, brazing techniques, machining and reusability of cooling blocks, and techniques for

applying welding to particular components to maintain their intended orientation to one

another.


                                                41
Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 42 of 67 PageID #:8334
Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 43 of 67 PageID #:8335
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 44 of 67 PageID #:8336




       200.   On the course of various meetings and discussions, Lee disclosed Varex

Trade Secrets, including trade secrets related to




                   Lee learned this Varex Trade Secret information from his work on and

access to Varex Trade Secrets regarding the Snowbird tube while employed at Varian.

       201.   Lee improperly kept a copy of the confidential MCS-7078D X-ray tube

specification for Toshiba CT Scanner and divulged trade secret information from the

specification to RELL. This specification contains Varex Trade Secrets that were subject to

Varian’s and Varex’s reasonable measures taken to keep the underlying information secret.

       202.   In response to an email regarding

                  , Lee stated,

                                     and copied into an email, information from the

specification, including confidential information relating to

                                                                   Lee also forwarded this

information to Diddell via email.




                                              44
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 45 of 67 PageID #:8337




                            OLSEN’S EMPLOYMENT WITH RELL

       203.   In or about 2018, RELL hired Olsen as a Vice President of Sales and

Marketing in RELL’s Healthcare Division. RELL was aware that Olsen was currently

employed at Varex when RELL hired him into this role.

       204.   On information and belief, while working at RELL, Olsen provided RELL

with confidential, proprietary Varex Trade Secrets.




         RELL DELIBERATELY SOLICITED DISCLOSURE OF VAREX TRADE SECRETS

       205.




       206.   RELL deliberately sought Varex Trade Secret information, inducing Lee,

Postman and Kluge to disclose such information to RELL. RELL knew or had reason to

know that the misappropriation of these Varex Trade Secrets was improper and in breach

of Lee, Postman and Kluge’s confidentiality obligations to Varex. RELL willfully solicited

Varex Trade Secrets and improperly used the Varex Trade Secrets to facilitate and speed

up the development of its ALTA750 X-ray Tube.

       207.




                                             45
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 46 of 67 PageID #:8338




              Ed Richardson, Diddell, and Muchowicz solicited Kluge, Postman, and Lee to

disclose Varex Trade Secrets to RELL.

       208.   For example,




       209.   Ed Richardson




       210.   Postman responded

                                                                                    .

       211.   Emblematic of Ed Richardson’s desire to utilize former Varex employees to

obtain Varex Trade Secrets is his                  email to Wendy Diddell.

       212.   On January 24, 2018, Wendy Diddell emailed Ed Richardson, reporting that




       213.   Ed Richardson responded to the email, “

                        ”

       214.   Muchowicz                    , asked Lee via email, “




                                            46
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 47 of 67 PageID #:8339




       215.   Muchowicz                          also expressed interest in an




        .

       216.   RELL knew the information obtained from Postman, Lee and Kluge was

confidential, proprietary, Varex Trade Secret information. This is evidenced by

                                                               .

       217.




                                        at least Jonaitis would recognize Lee and

Postman,                                           .

       218.   In his response, Lee noted that




                          .

       219.




                                            47
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 48 of 67 PageID #:8340




       220.   Ed Richardson informed investors that he was aware from conversations with

Kluge that it took years for Varex to get the Snowbird X-ray tube “to market on a reliable

basis.” RELL had never manufactured an X-ray tube prior to the ALTA750. On

information and belief, RELL and Ed Richardson chose to hire Lee and Postman and

coordinated with Kluge to obtain inside knowledge of Varex’s operations in developing,

manufacturing, and selling the Snowbird tube so as make it possible (or at a minimum to

reduce the otherwise long lead time it would take) to develop its own processes. RELL

knew that it would be likely to obtain Varex Trade Secrets in the process and encouraged

their disclosure by Kluge, Lee, Postman. On information and belief, RELL sought to obtain

other Varex Trade Secrets from Olsen and other current and/or former employees.

                                           COUNT I

                         Infringement of U.S. Patent No. 6,456,692

       221.   Varex repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       222.   The USPTO duly and legally issued the ’692 patent on September 24, 2002.

Varex is the legal owner of the ’692 patent.

       223.   RELL has infringed and continues to infringe at least claims 1, 3, 6, 7, and

12 of the ’692 patent in violation of 35 U.S.C. § 271(a).

       224.   Exemplary claim 1 of the ’692 patent is reproduced below:

              An x-ray tube comprising:




                                               48
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 49 of 67 PageID #:8341



               a vacuum enclosure having an electron source and anode
               disposed therein, said anode having a target surface positioned
               to receive electrons emitted by said electron source;

               a rotor at least partially received within said anode, and
               wherein the rotor is operably connected to the anode;

               a bearing assembly rotatably supporting said rotor and at least
               partially received within said anode so that said rotor is at
               least partially interposed between said bearing assembly and
               said anode; and

               an emissive coating disposed on at least a portion of said rotor
               that is disposed within the anode, the coating being comprised
               of a material that increases the emissivity of the rotor surface.


       225.    RELL’s ALTA750 X-ray tube incorporating a newly manufactured bearing

assembly, electron source, and vacuum enclosure with a target anode assembly taken from

a used Varex Snowbird X-ray tube, includes all of the elements claims 1, 6, 7 and 12 of the

’692 patent.

       226.    RELL’s ALTA750 X-ray tube incorporating a newly manufactured bearing

assembly, electron source, and vacuum enclosure with a target anode assembly and thermal

disk taken from a used Varex Snowbird X-ray tube, includes all of the elements claim 3 of

the ’692 patent.

       227.    The ALTA750 X-ray tube is manufactured as a new article, including a new

vacuum enclosure and a new bearing assembly that are brazed together with other

components, such as new fluid pathway components and a new electron source, that

undergoes extensive evacuation and heating procedures. The ALTA750 undergoes the new

manufacturing process required to create the requisite vacuum conditions within the tube

using new components that are included regardless of whether recycled components are in

sufficient condition to be repurposed from a used X-ray tube.




                                              49
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 50 of 67 PageID #:8342




       228.   RELL does not utilize any portion of the Varex Snowbird X-ray tube vacuum

enclosure, bearing assembly, shield structure, or electron source in making the ALTA750,

even if those parts were in acceptable working condition. These parts are reverse

engineered and sourced from RELL to make a “new” “replacement” tube as an alternative

to the OEM product.

       229.   RELL had actual knowledge of the ’692 patent, but nonetheless chose to

make, use, sell, and offer for sale the ALTA750.

       230.   RELL has directly infringed and continues to infringe one or more claims of

the ’692 patent, either literally or under the doctrine of equivalents, as a result of RELL

making, using, importing, selling, and/or offering for sale infringing products, including the

ALTA750, without the permission, consent, authorization, or license of Varex.

       231.   As a result of RELL’s unlawful activities, Varex has suffered and will

continue to suffer irreparable harm for which there is no adequate remedy at law unless

and until infringement is enjoined by this Court. Varex is entitled to preliminary and

permanent injunctive relief in accordance with 35 U.S.C. §§ 271, 281, and 283.

       232.   RELL’s infringement of the ’692 patent has also injured and continues to

injure Varex in an amount to be proven at trial, but not less than a reasonable royalty in

accordance with 35 U.S.C. §§ 271, 281, and 284.

       233.   RELL has been aware of Varex’s patents, including the ’692 patent, and has

nonetheless continued its infringing activity. Despite its knowledge of Varex’s patent

portfolio and the Asserted Patents, RELL has sold and continues to sell the Accused

Products in complete and reckless disregard of Varex’s rights. Accordingly, RELL has acted

recklessly and continues to willfully, wantonly, and deliberately engage in acts of


                                              50
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 51 of 67 PageID #:8343




infringement of the ’692 patent, justifying an award to Varex of enhanced damages under

35 U.S.C. § 284, and attorneys’ fees and costs incurred under 35 U.S.C. § 285.

                                          COUNT II

                         Infringement of U.S. Patent No. 6,519,317

       234.   Varex repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       235.   The USPTO duly and legally issued the ’317 patent on February 11, 2003.

Varex is the legal owner of the ’317 patent.

       236.   RELL has infringed and continues to infringe at least claims 34–37 of the

’317 patent in violation of 35 U.S.C. § 271(a) and (b).

       237.   Exemplary claim 34 is reproduced below:

              An x-ray device, comprising:

              (a) an x-ray tube substantially disposed within a housing; and

              (b) a cooling system, the cooling system including:

              (i) a first coolant disposed in the housing so that at least a
              portion of heat dissipated by the x-ray tube is absorbed by the
              first coolant; and

              (ii) at least one fluid passageway capable of directing a flow of
              a second coolant proximate to at least a portion of the x-ray
              tube so that at least a portion of heat dissipated by the x-ray
              tube is absorbed by the second coolant, the at least one fluid
              passageway being at least partially defined in a shield structure
              disposed between a target anode and an electron source of said
              x-ray tube.


       238.   RELL’s ALTA750 X-ray tube incorporating a newly manufactured X-ray tube

including a passageway partially defined in a shield structure manufactured by RELL that

is disposed between the target anode taken from a Varex Snowbird X-ray tube and an

electron source procured by RELL, along with first and second coolants provided by RELL,


                                               51
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 52 of 67 PageID #:8344




and RELL’s placement of these components within a Varex external housing, includes all of

the elements of claims 34, 36, and 37 of the ’317 patent.

       239.   RELL’s ALTA750 X-ray tube incorporating a newly manufactured X-ray tube

including a passageway partially defined in a shield structure manufactured by RELL that

is disposed between the target anode taken from a Varex Snowbird X-ray tube and an

electron source procured by RELL, Varex’s thermal disk connected to RELL’s newly

manufactured shield structure, first and second coolants provided by RELL, and RELL’s

placement of these components within a Varex external housing, includes all of the

elements of claim 35 of the ’317 patent.

       240.   The ALTA750 X-ray tube is manufactured as a new article, including a new

vacuum enclosure and a new shield structure that are brazed together with other

components, such as new fluid pathway components, bearing assembly, and a new electron

source, that undergoes extensive evacuation and heating procedures. The ALTA750

undergoes the new manufacturing process required to create the requisite vacuum

conditions within the tube using new components that are included regardless of whether

recycled components are in sufficient condition to be repurposed from a used X-ray tube.

       241.   RELL does not utilize any portion of the Varex Snowbird X-ray tube vacuum

enclosure, bearing assembly, or shield structure, even if those parts were in acceptable

working condition. These parts are reverse engineered and sourced by RELL to make a

“new” “replacement” tube as an alternative to the OEM product.

       242.   RELL had actual knowledge of the ’317 patent prior to introducing the

ALTA750 for commercial sale on or about June 2018.




                                             52
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 53 of 67 PageID #:8345




       243.   RELL has directly infringed and continues to directly infringe, either literally

or under the doctrine of equivalents, as a result of RELL making, using, importing, selling,

and/or offering for sale infringing products, including the ALTA750, without the

permission, consent, authorization, or license of Varex.

       244.   RELL has actively and knowingly induced, and continues to actively and

knowingly induce, the infringement of one or more claims of the ’317 patent, either literally

or under the doctrine of equivalents, as a result of RELL instructing, directing, and/or

requiring others, including its customers, purchasers, and users, to perform the steps of the

claimed methods or combine the requisite claim elements, resulting in direct infringement.

       245.   RELL offers to the engineers of its customers, purchasers, and users

“resources to support you as you prepare to enter the Toshiba CT service market.” (See

Exhibit N, Toshiba CT Training – US, available at

https://www.rellhealthcare.com/training-us (last accessed at October 15, 2018) at 1.)

RELL’s program provides training in, among other things, “[s]ystem operation,”

“[c]alibration,” “[d]iagnostic procedures,” and “[t]roubleshooting” to ensure that its

customers, purchasers, and users practice the claims of the ’317 patent. (Id.)

       246.   As a result of RELL’s unlawful activities, Varex has suffered and will

continue to suffer irreparable harm for which there is no adequate remedy at law unless

and until infringement is enjoined by this Court. Varex is entitled to preliminary and

permanent injunctive relief in accordance with 35 U.S.C. §§ 271, 281, and 283.

       247.   RELL’s infringement of the ’317 patent has also injured and continues to

injure Varex in an amount to be proven at trial, but not less than a reasonable royalty in

accordance with 35 U.S.C. §§ 271, 281, and 284.


                                              53
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 54 of 67 PageID #:8346




       248.   RELL has been aware of Varex’s patents, including the ’317 patent, and has

nonetheless continued its infringing activity. Despite its knowledge of Varex’s patent

portfolio and the Asserted Patents, RELL has sold and continues to sell the Accused

Products in complete and reckless disregard of Varex’s rights. Accordingly, RELL has acted

recklessly and continues to willfully, wantonly, and deliberately engage in acts of

infringement of the ’317 patent, justifying an award to Varex of enhanced damages under

35 U.S.C. § 284, and attorneys’ fees and costs incurred under 35 U.S.C. § 285.

                                          COUNT III

 Misappropriation of Trade Secrets under the Defend Trade Secrets Act, 18 U.S.C. § 1836

       249.   Varex repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       250.   The Varex Trade Secrets are Varex’s protectible trade secrets under the

Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836. Considerable time and resources

were expended developing, refining, and/or compiling the Varex Trade Secrets.

       251.   The Varex Trade Secrets relate to the design and manufacture of X-ray

imaging components that are used, sold, shipped, and/or ordered in, or intended to be

used, sold, shipped, and/or ordered in, interstate or foreign commerce within the meaning

of Section 1836(b)(1) of the DTSA.

       252.   Varian took reasonable measures to protect and maintain the secrecy and

confidentiality of the Varex Trade Secrets, including without limitation: (i) password

protection to access Varian’s systems containing the Varex Trade Secrets; (ii) document

control procedures; (iii) restricting access to document management systems to company

personnel on a need-to-know basis; (iv) providing trainings on confidential information;


                                              54
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 55 of 67 PageID #:8347




(v) creating and implementing policies adducing the nature, character, and protection of

confidential information; (vi) requiring employees, including Kluge, Lee, and Postman, to be

bound to strict confidentiality obligations, including those as forth in employment

agreements (see, e.g., Lee PIIA, Postman 1995 PIIA, Postman 2013 PIIA.); (vii) requiring

departing employees, including Kluge, Lee, and Postman, to reaffirm strict post-termination

confidentiality obligations, including those as set forth in termination-related agreements

(see Lee Separation Agreement, Lee Termination Statement, Postman Retirement

Agreement, Postman Termination Statement), and (viii) requiring employees, including

Kluge, Lee, and Postman, to return upon termination all materials relating to Varian’s

business, including trade secrets and other proprietary and confidential materials.

       253.   Varex adopted these same reasonable measures after the Spin-Off from

Varian and continues to take these same reasonable measures today. Neither Varian nor

Varex has granted permission to reproduce, use, or disclose, in whole or in part, the Varex

Trade Secrets.

       254.   The Varex Trade Secrets are not generally known to anyone outside of Varex,

except persons or entities bound to stringent confidentiality obligations, and their secrecy

confers substantial economic advantage and benefit to Varex. Knowledge of the Varex

Trade Secrets would also confer a substantial economic benefit to Varex’s competitors and

those seeking to compete with Varex, including RELL.

       255.   Without the Varex Trade Secrets, it would take a competitor a considerable

amount of time, effort, expense, and expertise to duplicate the Varex Trade Secrets, and it

is unlikely that the Varex Trade Secrets could be duplicated at all without access to them.




                                              55
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 56 of 67 PageID #:8348




The Varex Trade Secrets are not disclosed in the ’317 or ’692 patents, and they cannot be

discovered simply by reverse engineering its X-ray tubes.

       256.   On information and belief, Kluge, Lee, and Postman obtained the Varex

Trade Secrets while they were employees of Varian, and were and are bound at all times to

obligations of confidentiality and non-use for Varex Trade Secrets.

       257.   Despite their duty to Varian (and by extension, Varex) to maintain the

confidentiality of the Varex Trade Secrets, Kluge, Lee, and Postman knowingly and willfully

disclosed the Varex Trade Secrets to RELL. On information and belief, Kluge, Lee, and

Postman have disavowed their confidentiality obligations to Varex.

       258.   On information and belief, RELL acquired the Varex Trade Secrets by

improper means by inducing Kluge, Lee, and Postman to breach their duty to maintain the

confidentiality of the Varex Trade Secrets. Kluge, Lee, and Postman did not have Varian’s

or Varex’s express or implied consent to disclose the Varex Trade Secrets to RELL.

       259.   On information and belief, RELL knew that the Varex Trade Secrets were

acquired by improper means (namely, by Kluge, Lee, and Postman breaching their duty to

maintain the confidentiality of the Varex Trade Secrets) when it acquired the Varex Trade

Secrets from Kluge, Lee, and Postman.

       260.   RELL further misappropriated at least some of the Varex Trade Secrets by

using the underlying information to develop the knock-off Accused Products for RELL and

thereby commercially exploit the Varex Trade Secrets in competition with Varex.

       261.   Not only has RELL used Varex Trade Secrets previously disclosed by Kluge,

Lee, and Postman, it is inevitable that Kluge, Lee, and Postman will continue to disclose




                                             56
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 57 of 67 PageID #:8349




Varex Trade Secrets to RELL in violation of the DTSA, and thereby facilitate RELL’s

improper efforts to directly compete with Varex.

       262.    On information and belief, there are not sufficient safeguards in place at

RELL to prevent the disclosure of Varex Trade Secrets within RELL.

       263.    On information and belief, RELL has encouraged and will continue to

encourage Kluge, Postman, and Lee to disclose Varex Trade Secrets.

       264.     Without intervention by the Court, additional Varex Trade Secrets will

inevitably be disclosed by Kluge, Lee, and Postman to RELL.

       265.    RELL’s actions identified herein, as well as other acts yet to be discovered,

constitute misappropriation of trade secrets under the DTSA. Because of Defendants’

misappropriation of the Varex Trade Secrets, Varex is entitled to recover damages for its

actual losses and for RELL’s unjust enrichment pursuant to 18 U.S.C. § 1836(b)(3)(B)(i).

Alternatively, in lieu of damages for actual losses and for unjust enrichment, Varex is

entitled to a reasonable royalty from Defendants as a measure of its damages caused by

Defendants’ misappropriation of the Varex Trade Secrets pursuant to 18 U.S.C.

§ 1836(b)(3)(B)(ii).

       266.    As a direct result of RELL’s misappropriation, Varex has sustained and will

continue to sustain severe and irreparable harm, damage, and injury to the value of the

Varex Trade Secrets and competitive advantage, which have required significant time and

resources to develop and secure.

       267.    RELL knowingly, willfully, and maliciously misappropriated the Varex Trade

Secrets in conscious disregard of Varex’s rights in a deliberate effort to injure Varex’s




                                              57
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 58 of 67 PageID #:8350




business and improve its own business. Varex is entitled to recover attorney’s fees and

exemplary damages pursuant to 18 U.S.C. § 1836(b)(3)(C) and (D).

       268.   The competitive advantage, value, and goodwill that Varex has earned

through the development and use of the Varex Trade Secrets will be lost forever if

Defendants continue to misappropriate them, and such harm will continue unabated absent

an injunction requiring Defendants to return and cease and desist from any use of any

Varex Trade Secrets. Varex is thus entitled to injunctive relief against Defendants pursuant

to 18 U.S.C. § 1836(b)(3)(A).

                                          COUNT IV

   Misappropriation of Trade Secrets under Utah’s Uniform Trade Secrets Act, Utah Code
                     § 13-24-1 et seq. (In the Alternative to Count V)

       269.   Varex repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       270.   The Varex Trade Secrets are Varex’s protectible trade secrets under Utah’s

Uniform Trade Secrets Act (“UTSA”), Utah Code § 13-24-1 et seq. Considerable time and

resources were expended developing, refining, and/or compiling the Varex Trade Secrets.

       271.   Varian took reasonable measures to protect and maintain the secrecy and

confidentiality of the Varex Trade Secrets, including without limitation: (i) password

protection to access Varian’s systems containing the Varex Trade Secrets; (ii) document

control procedures; (iii) restricting access to document management systems to company

personnel on a need-to-know basis; (iv) providing trainings on confidential information;

(v) creating and implementing policies adducing the nature, character, and protection of

confidential information; (vi) requiring employees, including Kluge, Lee, and Postman, to



                                              58
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 59 of 67 PageID #:8351




be bound to strict confidentiality obligations, including those as forth in employment

agreements (see Lee PIIA, Postman 1995 PIIA, Postman 2013 PIIA); (vii) requiring

departing employees, including Kluge, Lee, and Postman, to reaffirm strict post-termination

confidentiality obligations, including those as set forth in termination-related agreements

(see Lee Separation Agreement, Lee Termination Statement, Postman Retirement

Agreement, Postman Termination Statement);and (viii) requiring employees, including

Kluge, Lee, and Postman, to return upon termination all materials relating to Varian’s

business, including trade secrets and other proprietary and confidential materials.

       272.   Varex adopted these same reasonable measures after the Spin-Off from

Varian and continues to take these same reasonable measures today. Neither Varian nor

Varex has granted permission to reproduce, use, or disclose, in whole or in part, the Varex

Trade Secrets.

       273.   The Varex Trade Secrets are not generally known to anyone outside of Varex,

except persons or entities bound to stringent confidentiality obligations, and their secrecy

confers substantial economic advantage and benefit to Varex. Knowledge of the Varex

Trade Secrets would also confer a substantial economic benefit to Varex’s competitors and

those seeking to compete with Varex, including RELL.

       274.   Without the Varex Trade Secrets, it would take a competitor a considerable

amount of time, effort, expense, and expertise to duplicate the Varex Trade Secrets, and it

is unlikely that the Varex Trade Secrets could be duplicated at all without access to them.

The Varex Trade Secrets are not disclosed in the ’317 or ’692 patents, and they cannot be

discovered simply by reverse engineering its X-ray tubes.




                                              59
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 60 of 67 PageID #:8352




       275.   On information and belief, Kluge, Lee, and Postman obtained the Varex

Trade Secrets while they were employees of Varian, and were and are bound at all times to

obligations of confidentiality and non-use for Varex Trade Secrets.

       276.   Despite their duty to Varian (and by extension, Varex) to maintain the

confidentiality of the Varex Trade Secrets, Kluge, Lee, and Postman knowingly and willfully

disclosed the Varex Trade Secrets to RELL. On information and belief, Kluge, Lee, and

Postman have disavowed their confidentiality obligations to Varex.

       277.   On information and belief, RELL acquired the Varex Trade Secrets by

improper means by inducing Kluge, Lee, and Postman to breach their duty to maintain the

confidentiality of the Varex Trade Secrets. Kluge, Lee, and Postman did not have Varian’s

or Varex’s express or implied consent to disclose the Varex Trade Secrets to RELL.

       278.   On information and belief, RELL knew that the Varex Trade Secrets were

acquired by improper means (namely, by Kluge, Lee, and Postman breaching their duty to

maintain the confidentiality of the Varex Trade Secrets) when it acquired the Varex Trade

Secrets from Kluge, Lee, and Postman.

       279.   RELL further misappropriated at least some of the Varex Trade Secrets by

using the underlying information to develop the knock-off Accused Products for RELL and

thereby commercially exploit the Varex Trade Secrets in competition with Varex.

       280.   Not only has RELL used Varex Trade Secrets previously disclosed by Kluge,

Lee, and Postman, it is inevitable that Kluge, Lee, and Postman will continue to disclose

Varex Trade Secrets to RELL in violation of the UTSA, and thereby facilitate RELL’s

improper efforts to directly compete with Varex.




                                             60
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 61 of 67 PageID #:8353




       281.   On information and belief, there are not sufficient safeguards in place at

RELL to prevent the disclosure of Varex Trade Secrets within RELL.

       282.   On information and belief, RELL has encouraged and will continue to

encourage Kluge, Postman, and Lee to disclose Varex Trade Secrets.

       283.    Without intervention by the Court, additional Varex Trade Secrets will

inevitably be disclosed by Kluge, Lee, and Postman to RELL.

       284.   RELL’s actions identified herein, as well as other acts yet to be discovered,

constitute misappropriation of trade secrets under the UTSA. Because of Defendants’

misappropriation of the Varex Trade Secrets, Varex is entitled to recover damages for its

actual losses and for RELL’s unjust enrichment pursuant to Utah Code § 13-24-4(1).

Alternatively, in lieu of damages for actual losses and for unjust enrichment, Varex is

entitled to a reasonable royalty from RELL as a measure of its damages caused by RELL’s

misappropriation of the Varex Trade Secrets pursuant to Utah Code § 13-24-4(1).

       285.   As a direct result of Defendants’ misappropriation, Varex has sustained and

will continue to sustain severe and irreparable harm, damage, and injury to the value of the

Varex Trade Secrets and competitive advantage, which have required significant time and

resources to develop and secure.

       286.   RELL knowingly, willfully, and maliciously misappropriated the Varex Trade

Secrets in conscious disregard of Varex’s rights in a deliberate effort to injure Varex’s

business and improve its own business. Varex is entitled to recover attorney’s fees pursuant

to Utah Code § 13-24-5 and exemplary damages pursuant to Utah Code § 13-24-4(2).

       287.   The competitive advantage, value, and goodwill that Varex has earned

through the development and use of the Varex Trade Secrets will be lost forever if


                                              61
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 62 of 67 PageID #:8354




Defendants continue to misappropriate them, and such harm will continue unabated absent

an injunction requiring Defendants to return and cease and desist from any use of any

Varex Trade Secrets. Varex is thus entitled to injunctive relief against Defendants pursuant

to Utah Code § 13-24-3.

                                          COUNT V

 Misappropriation of Trade Secrets under the Illinois Trade Secrets Act, 765 ILCS 1065 et
                           seq. (In the Alternative to Count IV)

       288.   Varex repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       289.   The Varex Trade Secrets are Varex’s protectible trade secrets under the

Illinois Trade Secrets Act (“ITSA”), 765 ILCS 1065 et seq. Considerable time and

resources were expended developing, refining, and/or compiling the Varex Trade Secrets.

       290.   Varian took reasonable measures to protect and maintain the secrecy and

confidentiality of the Varex Trade Secrets, including without limitation: (i) password

protection to access Varian’s systems containing the Varex Trade Secrets; (ii) document

control procedures; (iii) restricting access to document management systems to company

personnel on a need-to-know basis; (iv) providing trainings on confidential information;

(v) creating and implementing policies adducing the nature, character, and protection of

confidential information; (vi) requiring employees, including Kluge, Lee, and Postman, to

be bound to strict confidentiality obligations, including those as forth in employment

agreements (see Lee PIIA, Postman 1995 PIIA, Postman 2013 PIIA); (vii) requiring

departing employees, including Kluge, Lee, and Postman, to reaffirm strict post-termination

confidentiality obligations, including those as set forth in termination-related agreements



                                              62
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 63 of 67 PageID #:8355




(see Lee Separation Agreement, Lee Termination Statement, Postman Retirement

Agreement, Postman Termination Statement; and (viii) requiring employees, including

Kluge, Lee, and Postman, to return upon termination all materials relating to Varian’s

business, including trade secrets and other proprietary and confidential materials.

       291.   Varex adopted these same reasonable measures after the Spin-Off from

Varian and continues to take these same reasonable measures today. Neither Varian nor

Varex has granted permission to reproduce, use, or disclose, in whole or in part, the Varex

Trade Secrets.

       292.   The Varex Trade Secrets are not generally known to anyone outside of Varex,

except persons or entities bound to stringent confidentiality obligations, and their secrecy

confers substantial economic advantage and benefit to Varex. Knowledge of the Varex

Trade Secrets would also confer a substantial economic benefit to Varex’s competitors and

those seeking to compete with Varex, including RELL.

       293.   Without the Varex Trade Secrets, it would take a competitor a considerable

amount of time, effort, expense, and expertise to duplicate the Varex Trade Secrets, and it

is unlikely that the Varex Trade Secrets could be duplicated at all without access to them.

The Varex Trade Secrets are not disclosed in the ’317 or ’692 patents, and they cannot be

discovered simply by reverse engineering its X-ray tubes.

       294.   On information and belief, Kluge, Lee, and Postman obtained the Varex

Trade Secrets while they were employees of Varian, and were and are bound at all times to

obligations of confidentiality and non-use for Varex Trade Secrets.

       295.   Despite their duty to Varian (and by extension, Varex) to maintain the

confidentiality of the Varex Trade Secrets, Kluge, Lee, and Postman knowingly and willfully


                                              63
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 64 of 67 PageID #:8356




disclosed the Varex Trade Secrets to RELL. On information and belief, Kluge, Lee, and

Postman have disavowed their confidentiality obligations to Varex.

       296.   On information and belief, RELL acquired the Varex Trade Secrets by

improper means by inducing Kluge, Lee, and Postman to breach their duty to maintain the

confidentiality of the Varex Trade Secrets. Kluge, Lee, and Postman did not have Varian’s

or Varex’s express or implied consent to disclose the Varex Trade Secrets to RELL.

       297.   On information and belief, RELL knew that the Varex Trade Secrets were

acquired by improper means (namely, by Kluge, Lee, and Postman breaching their duty to

maintain the confidentiality of the Varex Trade Secrets) when it acquired the Varex Trade

Secrets from Kluge, Lee, and Postman.

       298.   RELL further misappropriated at least some of the Varex Trade Secrets by

using the underlying information to develop the knock-off Accused Products for RELL and

thereby commercially exploit the Varex Trade Secrets in competition with Varex.

       299.   Not only has RELL used Varex Trade Secrets previously disclosed by Kluge,

Lee, and Postman, it is inevitable that Kluge, Lee, and Postman will continue to disclose

Varex Trade Secrets to RELL in violation of the ITSA, and thereby facilitate RELL’s

improper efforts to directly compete with Varex.

       300.   On information and belief, there are not sufficient safeguards in place at

RELL to prevent the disclosure of Varex Trade Secrets within RELL.

       301.   On information and belief, RELL has encouraged and will continue to

encourage Kluge, Postman, and Lee to disclose Varex Trade Secrets.

       302.    Without intervention by the Court, additional Varex Trade Secrets will

inevitably be disclosed by Kluge, Lee, and Postman to RELL.


                                             64
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 65 of 67 PageID #:8357




       303.   Defendants’ actions identified herein, as well as other acts yet to be

discovered, constitute misappropriation of trade secrets under the ITSA. Because of

Defendants’ misappropriation of the Varex Trade Secrets, Varex is entitled to recover

damages for its actual losses and for RELL’s unjust enrichment pursuant to 765 ILCS

1065/4(a). Alternatively, in lieu of damages for actual losses and for unjust enrichment,

Varex is entitled to a reasonable royalty from RELL as a measure of its damages caused by

RELL’s misappropriation of the Varex Trade Secrets pursuant to 765 ILCS 1065/4(a).

       304.   As a direct result of Defendants’ misappropriation, Varex has sustained and

will continue to sustain severe and irreparable harm, damage, and injury to the value of the

Varex Trade Secrets and competitive advantage, which have required significant time and

resources to develop and secure.

       305.   RELL knowingly, willfully, and maliciously misappropriated the Varex Trade

Secrets in conscious disregard of Varex’s rights in a deliberate effort to injure Varex’s

business and improve its own business. Varex is entitled to recover attorney’s fees pursuant

to 765 ILCS 1065/5 and exemplary damages pursuant to 765 ILCS 1065/4(b).

       306.   The competitive advantage, value, and goodwill that Varex has earned

through the development and use of the Varex Trade Secrets will be lost forever if

Defendants continue to misappropriate them, and such harm will continue unabated absent

an injunction requiring Defendants to return and cease and desist from any use of any

Varex Trade Secrets. Varex is thus entitled to injunctive relief against Defendants pursuant

to 765 ILCS 1065/3.

                                    PRAYER FOR RELIEF

       WHEREFORE, Varex prays for judgment and relief as follows:


                                              65
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 66 of 67 PageID #:8358




       A.     Enter judgment on all counts in favor of Varex;

       B.     A determination that RELL has infringed and is infringing the ’692 and ’317

patents;

       C.     A preliminary and permanent injunction against RELL and its officers,

employees, agents, servants, attorneys, instrumentalities, and/or those in privity with them,

from (i) infringing the ’692 and ’317 patents, and for all further and proper injunctive relief

pursuant to 35 U.S.C. § 283, (ii) return all documents, files, programs, data, metadata, and

other information of any kind preserved, without alteration, deletion, or spoliation, together

with any and all copies of any of the foregoing in any medium or format, and (iii) return all

of Varex’s confidential and propriety information and trade secrets in their possession,

custody, or control;

       D.     An award to Varex of such damages, not less than a reasonable royalty, as it

shall prove at trial against RELL that is adequate to fully compensate Varex for RELL’s

infringement of the ’692 patent and ’317 patent.

       E.     An award to Varex of such damages to fully compensate Varex for RELL’s

infringement of the ’692 patent and ’317 patent and RELL’s misappropriation of Varex

Trade Secrets, including compensation for RELL’s unlawful accelerated entry into the

market and establishing itself as a competitor to Varex based on the unlawful use of

Varex’s patent rights and trade secrets;

       F.     A determination that RELL’s infringement has been willful, wanton, and

deliberate and that the damages arising from such infringement be increased up to treble

on this basis or for any other basis in accordance with the law;




                                              66
 Case: 1:18-cv-06911 Document #: 145 Filed: 10/05/20 Page 67 of 67 PageID #:8359




       G.     A finding that this case is “exceptional” and, on that basis, an award to

Varex of its costs and reasonable attorneys’ fees, as provided by 35 U.S.C. § 285;

       H.     An accounting of all infringing sales and revenues, together with post-

judgment interest and pre-judgment interest from the first date of infringement of the ’692

patent and the ’317 patent;

       I.     A determination that RELL’s misappropriation of Varex Trade Secrets was

willful and malicious, and that the damages arising from such misappropriation be

increased up to double on this basis or for any other basis in accordance with the law, and

further that Varex be awarded its reasonable attorney’s fees; and

       J.     Such further relief as the Court deems proper and just.


                                                  Respectfully submitted,


   Dated: October 5, 2020                     By: /s/ David H. Bluestone
                                                  Michael S. Elvin (IL Bar No. 6199051)
                                                  michael.elvin@bfkn.com
                                                  David H. Bluestone (IL Bar No. 6269436)
                                                  david.bluestone@bfkn.com
                                                  Caroline H. Sear (IL Bar No. 6317527)
                                                  carrie.sear@bfkn.com
                                                  BARACK FERRAZZANO KIRSCHBAUM &
                                                  NAGELBERG LLP
                                                  200 West Madison Street, Suite 3900
                                                  Chicago, IL 60606
                                                  T: (312) 984-3100
                                                  F: (312) 984-3150

                                                  ATTORNEYS FOR VAREX
                                                  IMAGING CORPORATION




                                             67
